Citation Nr: 0928347	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for cervical strain, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to July 1987.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased evaluation for cervical strain.  

The Board in October 2006 remanded the case to afford the 
Veteran the opportunity of a Travel Board hearing.  Following 
that hearing in May 2007 before the undersigned Veterans Law 
Judge, the Board in August 2007 remanded the case again, for 
additional development.  The case now returns for further 
review.   


FINDINGS OF FACT

1.  For the entire rating interval beginning as early as May 
8, 2001, the Veteran's cervical strain has been manifested by 
disability equivalent to moderate limitation of motion of the 
cervical spine, without intervertebral disk syndrome or 
radicular pathology.  

2.  For the rating interval from September 26, 2003, the 
Veteran's cervical strain has approximated disability 
equivalent to limitation of flexion to greater than 
15 degrees but less than 30 degrees, including such 
considerations as pain on undertaking motion, fatigue, 
weakness, and/or incoordination.  


CONCLUSIONS OF LAW

For the entire rating interval beginning as early as May 8, 
2001, the criteria for a disability rating above the 20 
percent assigned have not been met for the service-connected 
cervical strain.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (2001) and 
5235-5243 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC).  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development actions 
needed to render a decision on the Veteran's claim on appeal 
herein adjudicated have been accomplished.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires VA, at a minimum, to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent (noncompensable) to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

While the initial VCAA letter in May 2002 addressing the 
claim for an increased rating for the Veteran's cervical 
spine disorder, prior to the appealed RO adjudication in 
October 2002, did not fulfill all the notice requirements as 
delineated in Vazquez-Flores, the Veteran was afforded the 
subsequent VCAA notice letters in August 2007 and July 2008, 
which did informed of the notice and duty-to-assist 
provisions of the VCAA, and informed of the information and 
evidence necessary to substantiate the claim for an increased 
rating, as well as informing of the respective roles of the 
Veteran and the VA in developing the claim and obtaining 
evidence, with the ultimate responsibility for ensuring that 
relevant evidence is obtained falling to the Veteran.  

Considering the notice criteria delineated in Vazquez-Flores, 
the Board finds that while these requirements were not all 
fulfilled by the VCAA notice letters, the Veteran was 
otherwise informed of these criteria in the course of appeal, 
or the Veteran or his authorized representative, by submitted 
statements as well as testimony at the May 2007 hearing, 
demonstrated actual knowledge of the relevant criteria for 
which notice was not provided.  Specifically, while the VCAA 
letters did not inform that rating was to be based on how the 
disability affected the Veteran's daily life, the Veteran's 
authorized representative specifically asked the Veteran how 
the disability affected him on a "daily basis" (hearing 
transcript, p. 8), thus demonstrating their knowledge of that 
criterion as relevant  to the increased rating question, in 
furtherance of the claim.  

Further, while the August 2007 and July 2008 VCAA letters did 
not inform generally that rating criteria at times used 
specific criteria to rate particular disabilities, and did 
not inform of such criteria with regard to the Veteran's 
cervical strain, the Veteran was issued an SOC in January 
2004 which provided both the old and new rating criteria 
applicable to disability of the cervical spine, and discussed 
applicable criteria as they pertain to the Veteran's case.  
The Veteran was thereafter  afforded readjudication of the 
claim including by SSOCs in December 2004, August 2005, and 
June 2009.  The Board finds that this notice generally 
informing of the existence of specific criteria, and 
providing discussion of application of specific criteria to 
the Veteran's case, sufficiently informed the Veteran of such 
criteria and put him on notice of the relevance of such 
criteria.  

The August 2007 and July 2008 VCAA letters also provided 
examples of the types of medical and lay evidence which may 
serve to support the claim for increased rating for cervical 
strain.  The Board accordingly concludes that the VCAA notice 
elements including as delineated in Vazquez-Flores were 
adequately fulfilled for the Veteran's claim for an increased 
rating for cervical strain.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that the RO 
appropriately assisted the Veteran in obtaining indicated 
treatment and evaluation records, and associated all records 
obtained with the claims folders.  Service treatment records 
were also obtained and associated with the claims file.  The 
RO also informed the Veteran including by the appealed rating 
action and by SOC and SSOCs, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.  As discussed infra, recent treatment at the Cleveland 
VA Medical Center (VAMC) was asserted by the Veteran in May 
2007 testimony, but query to that facility produced a 
response in March 2009 that the facility had no record of the 
Veteran either by name or Social Security number.  The 
Veteran was informed of this negative response, and afforded 
the opportunity to himself procure any asserted records.  

VA's duty to assist the Veteran by providing examinations 
when necessary was also adequately fulfilled.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations for compensation purposes in the course of 
appeal to address his claimed cervical strain.  These were in 
July 2002 and May 2005, and following the Veteran's assertion 
of increased severity of his disability at his May 2007 
hearing, the Veteran was afforded a further VA examination 
for compensation purposes in April 2009.  The May 2005 and 
April 2009 examinations were each followed by an addendum 
report by the examiner informed by a review of the claims 
file.  These examinations, taken together with records of VA 
and service treatment (there being no information provided by 
the Veteran of any relevant private records during the rating 
period), statements by the Veteran, as well as other evidence 
of record, are adequate for the Board's adjudication herein.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations, 
taken as a whole, addressed both the medical findings upon 
current examination and the Veteran's history, and presented 
findings and conclusions consistent with the Veteran's 
medical history and sufficiently addressing the criteria for 
rating the disorder in question to allow the Board to 
adjudicate the claim based on informed medical findings and 
medical judgement.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In short, in this case, with regard to the increased rating 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect 
the outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the ratings 
assigned for the rating period in question, for the appealed 
claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claim for increased rating - that of objective or 
corroborating evidence of greater disability - was in this 
case, based on development already undertaken, the 
responsibility of the Veteran.  A remand for a further 
examination would not present a reasonable possibility of 
affording a better picture of the nature and severity of the 
claimed disorder over the rating period, because adequate 
examinations have already been performed without objective 
findings of greater severity of disability being discovered.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Claim for Increased Rating for Cervical Strain

A.   Evidentiary Review

The Veteran claims entitlement to higher disability ratings 
than the 20 percent assigned for cervical strain.  His 
cervical strain is to be rated herein for purposes of his 
appeal up to a year prior to the May 8, 2002, date of receipt 
of claim for increased rating.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o).

Reviewing the record as a whole, the Board notes the presence 
of few records of treatment for a cervical spine disorder, 
reflecting absence of significant ongoing regular treatment 
for the cervical spine disorder over the appeal period 
beginning up to a year prior  to May 8, 2002.  
Notwithstanding the Veteran's testimony at his May 2007 
hearing to the effect that he had received treatment 
including for his cervical spine at a VA medical center six 
to seven months prior, and that he was to have another 
appointment in a further six months, a request in August 2007 
to the Cleveland VAMC, the reported site of that treatment, 
ultimately produced a reply in March 2009 that there was no 
record of the Veteran at that facility, either by name or 
Social Security number.

The Veteran was informed of that negative reply, including by 
the June 2009 SSOC, and yet has not assisted his claim by 
producing evidence of treatment.  The Board must accordingly 
conclude, for purposes of this decision, that there was no 
treatment of the Veteran at that facility over recent years.  
While the claims file does contain some records of VA 
treatment in past years, these generally do not show 
treatment specifically for the cervical spine beyond some 
limited treatment over the interval from 2002 to 2004.  The 
Court has recognized a presumption of regularity in VA 
administrative processes, which here applies to support the 
Board's conclusion that the Veteran did not have the reported 
recent treatment at the Cleveland VAMC notwithstanding his 
testimony to the contrary.  "[C]lear evidence to the 
contrary" is required to overcome the presumption of 
regularity in administrative processes.  Ashley v. Derwinski, 
2 Vet. App. 64-65 (1992).  The Veteran has produced no such 
clear contrary evidence, and his unsupported testimony is 
insufficient for this purpose.  

VA examinations afforded the Veteran in July 2002, June 2005, 
and April 2009, as well as statements by the Veteran, must 
therefore serve to support the claim in the absence of 
significant supportive treatment records.  

Upon a July 2002 VA spine and neurological examination for 
compensation purposes, the Veteran described flare-ups of low 
back pain with pain radiating to the right posterior thigh.  
He denied sensory symptoms, other than a "burning" in the 
center of his back during massage therapy.  He was noted to 
take Baclofen daily for back pain and to help with sleep, as 
well as Ibuprofen twice daily.  He also reported using a 
heating pad and receiving massage therapy.  Upon objective 
examination, strength was 5/5 throughout; movement tests were 
within normal limits; and no atrophy, fasciculation, or 
tremor was observed.  Sensory examination was normal, though 
there was hyperesthesia in the right L5 dermatome.  The 
examiner concluded that  there were no peripheral nerves 
involved with his cervical strain, and that there was no 
disability due to cervical disk disease, spinal cord disease 
or injury, or trauma to nerve roots. 

The July 2002 VA examiner observed current X-rays showing 
loss of cervical lordosis but no significant bony abnormality 
or degenerative joint or disk disease.  EMG studies in 
February 1998 were noted to have shown no active 
radiculopathies or other neuropathies.  The examiner 
diagnosed lumbosacral strain.  The examiner noted the absence 
of any current symptoms or findings referable to the cervical 
spine, and noted that the Veteran denied any current symptoms 
involving his neck.  

Upon treatment in October 2002 noting the Veteran's history 
including status post neck injury and status post left knee 
arthroscopy, the Veteran presented without complaints 
referable to the cervical spine.  The focus of the visit was 
a need for lab work related to blood glucose levels, and 
needing an eye clinic appointment.  While some pain or 
history of pain was noted in the low back and the left knee, 
none was noted of the neck or cervical spine.  Other VA 
treatment records around 2002 similarly lack complaints or 
findings or treatment for cervical disability.  

A December 2003 VA treatment record notes the Veteran's 
complaints including of intermittent neck and low back pain 
radiating to the left buttock, and of an intermittent 
posterior headache spreading from the neck.  Specific 
orthopedic findings were only of disability of the left knee, 
and no specific assessment was made with regard to the 
Veteran's cervical spine.  

An April 2004 VA treatment record noted that a cervical MRI 
in February 2004 only showed mild mid-cervical disk 
desiccation at C5-C6 and C6-C7.  The Veteran complained of 
back symptoms with stiffness and pain radiation down one 
buttock, particularly in the morning or with prolonged 
sitting, but no complaint was noted specific to the cervical 
spine.  

At a May 2005 VA compensation examination, the claims folder 
was unavailable for review, but some records were reviewed.  
The examiner reviewed the Veteran's past complaint, at a 
January 1998 neurological examination, of headache which he 
attributed to cervical injury in service in 1987.  The 
Veteran reported previously going to a VA hospital for 
treatment consisting of prescribed medications, typically 
Darvocet.  However, he reported that he had ceased going for 
VA care and instead treated the condition with over-the-
counter analgesics such as Tylenol or aspirin.  He further 
reported having undergone an orthopedic evaluation for his 
cervical spine approximately seven years before, although he 
could not recall findings from that examination.  He reported 
more recent treatment in early 2004, with a spine MRI at the 
University of Cincinnati, though he did not know the results 
of the MRI and received no surgical treatment.  He also 
denied ever having physical therapy for his cervical 
condition.  

At that May 2005 examination the Veteran reported currently 
having  cervical discomfort daily in the mid-cervical area 
when he flexed forward further than 30 degrees or extended 
beyond 30 degrees, with a pain intensity at such times of 5 
on a zero to 10 scale, with 10 being the worst pain 
imaginable.  However, he described the pain as an "ache," 
and he denied upper extremity symptoms.  He did, however, 
also report occipital discomfort and associated frontal 
headaches which appeared to come about with laughing.  He 
denied associated migraine-like symptoms.  The Veteran also 
denied systemic or bowel or bladder symptoms.  He further 
denied flare ups or missed work due to the cervical spine 
disorder.  

Although the May 2005 VA examiner noted the presence of 
ankylosis, complete ankylosis of the entire cervical spine 
was not noted to be present.  Rather, the examiner found 
active range of motion of the cervical spine to 45 degrees 
flexion, 45 degrees extension,  80 degrees left rotation,  60 
degrees right rotation, and 40 degrees of right and left 
flexion.  However, the Veteran complained of pain beyond 10 
degrees flexion, 10 degrees extension, 60 degrees left 
rotation, 40 degrees right rotation, and 30 degrees right and 
left flexion.  The examiner also found normal upper extremity 
reflexes, and no upper extremity muscle atrophy.  The 
examiner noted that a cervical MRI scan in February 2004 was 
significant only for mild desiccation of a mid-cervical disk.  
The examiner further noted that cervical x-rays obtained in 
May 2005 were normal.  He assessed cervicalgia secondary to 
the Veteran's in-service motor vehicle accident in 1986. 

By an addendum in June 2005 following review of the claims 
file, the May 2005 VA examiner noted a February 2004 cervical 
MRI showing normal cervical alignment with a widely patent 
spinal canal, and with no evidence of disk herniation or  
significant neuroforaminal stenosis, though with mild mid-
cervical disk desiccation at C5-C6 and C6-C7.     

At his May 2007 hearing before the undersigned, the Veteran 
testified that he had worked as a Postal Service mail carrier 
and now worked in a supervisory capacity, but that his 
cervical condition still affected his work.  He said he could 
not perform certain supervisory activities, involving walking 
routes of mail carriers.  However, his employer and coworkers 
were able to accommodate his limitations.  He was working 
full time. 

He testified to pain and stiffness, and explained that it 
took a little time in the morning for him to straighten out 
due to neck stiffness.  He added to the effect that he had 
experienced increased achiness in his neck since his last VA 
examination.  He also testified to some difficulties in 
intimacy with his wife due to pain, and he could no longer 
play soccer.  He added that when he has spasms in his neck he 
takes a pill or uses a heating pad.  He also testified that 
he had once tried a TENS unit for a few days, but this was 
for his back.  He added that most of his pain radiates down 
his legs.  He took Baclofen, a medication prescribed by VA 
for spasms in his back, as well as Ibuprofen and aspirin for 
various conditions.  He further testified that he wore knee 
braces and a back brace when performing certain activities, 
but denied using any assistive device for his cervical spine.  

At an April 2009 VA examination, the Veteran complained of 
daily tightness, stiffness, and sharpness (sic) in the 
muscles of the neck, for which he took over-the-counter 
medications.  He reported having no radiation to the upper 
extremities, and did not use a neck or back brace.  He 
ambulated without restrictions and used no ambulatory 
assistive device.  He was independent for activities of daily 
living.  He was also noted to be gainfully employed as a Post 
Office supervisor.  

The April 2009 VA examiner found painless range of motion of 
the cervical spine from zero to 20 degrees of flexion, zero 
to 20 degrees ofextension, and zero to 20 degrees of rotation 
bilaterally.  Three repetitions produced no reduction in 
range of motion.  The examiner found no additional loss of 
motion due to factors of pain, fatigue, weakness, or 
incoordination.  Motor strength was 5/5 in all major muscle 
groups, and sensory examination was unremarkable, with deep 
tendon reflexes symmetrical.  The examiner noted the absence 
of a significant history of flareups associated with the 
Veteran's cervical spine disorder.  The Veteran had no 
history of being bedridden for the prior twelve months, and 
there were no radicular symptoms.  The examiner assessed 
chronic cervical sprain/strain.  

In a May 2009 addendum, following review of the claims file, 
the April 2009 VA examiner confirmed his prior conclusions 
regarding the Veteran's cervical spine disorder.  

B.  Applicable Law and Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the Veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Potentially applicable rating criteria for disorders of the 
cervical spine are listed herein.  The Board notes that 
during the pendency of this claim and appeal the regulations 
governing the schedular criteria for rating diseases and 
injuries of the spine were revised effective from September 
23, 2002, and were revised again, effective September 26, 
2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, DC 5243, 
effective September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The Veteran has been provided with the new 
regulations, including by an October 2003 SSOC.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
As of September 23, 2002, and September 26, 2003, the Board 
may apply both versions of the rating criteria.

The rating criteria in effect prior to September 26, 2003, 
provided for rating limitation of motion of the cervical 
spine under Diagnostic Code 5290.  Other criteria in effect 
prior to September 23, 2002, afforded ratings for 
intervertebral disk syndrome under DC 5293.  

Prior to September 26, 2003, pursuant to  38 C.F.R. 4.71a, 
Diagnostic Code 5290, severe limitation of motion of the 
cervical spine warranted a 30 percent rating, and moderate 
limitation of motion of the cervical spine warranted a 20 
percent rating. 

Also prior to September 26, 2003, under Diagnostic Code 5295, 
lumbosacral strain with slight subjective symptoms warranted 
only a noncompensable rating; lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating; 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warranted a 20 percent evaluation; and 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion warranted a 40 percent evaluation. 

Prior to September 23, 2002, intervertebral disk syndrome 
warranted a 60 percent evaluation for pronounced disorder, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disk, and little intermittent relief.  
A 40 percent rating was warranted for severe intervertebral 
disk syndrome with recurrent attacks and intermittent relief.  
A 20 percent evaluation was warranted for moderate 
intervertebral disk syndrome with recurrent attacks.  A 10 
percent evaluation was warranted for mild intervertebral disk 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A precedent opinion of VA Office of General Counsel held that 
DC 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with the injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 (1997), 63 
Fed. Reg. 31,262 (1998).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
under Diagnostic Codes 5235 to 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003) 
(now codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide, pertinently, with regard to the cervical 
spine, a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; a 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine to 15 degrees or less, or favorable ankylosis of the 
entire cervical spine; a 20 percent evaluation is warranted 
for forward flexion of the cervical spine to greater than 15 
degrees but no greater than 30 degrees, or for combined range 
of motion of the cervical spine of not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (effective Sept. 26, 2003).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Veteran. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  


Here, the Board has duly considered the Veteran's lay 
statements, including as presented in testimony before the 
undersigned, in written submissions, and in reports of 
medical treatment and examination.  While such symptoms as 
pain and fatigability may be to some degree inherently 
subjective, the Board looks to the Veteran's statements as 
supported by more objective indicia of disability, including 
observable limitations of functioning, test and X-ray 
findings, and conclusions of medical treatment professionals 
and examiners.  See also Robinson v. Shinseki, No. 2008-7096 
(Fed. Cir. March 3, 2009) (confirming that, "in some cases, 
lay evidence will be competent and credible evidence of 
etiology"). 

Normal range of motion of the cervical spine is from zero to 
45 degrees forward flexion, from zero to 45 degrees backward 
extension, from zero to 45 degrees left and right lateral 
flexion, and from zero to 80 degrees left and right rotation.  
38 C.F.R. §4.71a, Plate V.

The Board notes as an initial matter that the Veteran has not 
expressed that he required physician-prescribed bed rest due 
to his cervical strain at any time over the rating period in 
issue, and the limited treatment records reflecting treatment 
for the cervical spine do not reflect any such prescription.  
The VA examinations over the rating interval in question also 
reflect no such prescribed bed rest or finding of a need for 
such bed rest.  VA examiners and the record as a whole also 
include no findings of disabling intervertebral disk syndrome 
associated with the Veteran's cervical strain.  Accordingly, 
with the preponderance of the evidence against, no rating 
based on intervertebral disk syndrome or prescribed bed rest 
necessitated by intervertebral disk syndrome is warranted 
over the rating period for the Veteran's low back disorder, 
under current or prior rating codes.  38 C.F.R. § 4.71a, DC 
5293 (2001); DC 5243 (2008).  

Considering the prior rating criteria over the entire rating 
period, the Board notes that, even considering DeLuca 
factors, including in particular pain as shown here, the 
Veteran's cervical spine has not been shown to have 
disability equivalent more than moderate limitation of motion 
under Diagnostic Code 5290 (2001).  The Veteran has not 
asserted, and the evidentiary record does not show otherwise.  
There is no intervertebral disk syndrome or other disability 
to a disabling degree shown to warrant rating of the cervical 
spine under prior rating criteria other than based on 
limitation of motion of the cervical spine, including as due 
to pain-associated symptoms.  38 C.F.R. § 4.71a (2001).  

Considering the current rating criteria, the Board again 
notes that, even with consideration of the DeLuca factors, 
including in particular pain as shown here, the Veteran's 
cervical spine has not been shown to have disability 
equivalent to limitation of motion of the cervical spine of 
15 degrees or less, so as to warrant a higher, 30 percent 
evaluation, over any interval under current rating criteria.  
38 C.F.R. § 4.71a, DCs 5235-5243.  Neither intervertebral 
disk syndrome nor radiculopathy has been found associated 
with his cervical spine disorder.  His headaches have been 
separately service connected and rated as an independent 
disability, the rating of which is not currently on appeal, 
and thus it would be impermissible pyramiding to rate the 
Veteran's cervical spine disorder on the basis of headache 
symptoms.  38 C.F.R. § 4.14.  The VA examiner in April 2009 
specifically found painless, active range of motion with 
forward flexion to 20 degrees, without DeLuca factors further 
limiting motion, and this is reasonably consistent with prior 
findings upon VA examinations in July 2002 and May 2005, 
regarding range of motion of the cervical spine and pain with 
motion.  The Veteran's statements and testimony inform of 
pain principally as associated with the back and not the 
neck, and do not indicate significant pain or disability 
associated with the cervical spine other than pain upon 
movement beyond the Veteran's range of painless motion.  

Accordingly, appropriately considering the DeLuca factors and 
applying current and prior rating criteria to the Veteran's 
cervical strain, and duly considering the Veteran's 
statements as supportive of his claim, the Board concludes 
that the preponderance of the evidence is against entitlement 
to an increased rating above the 20 percent assigned under 
either the current or prior applicable rating codes for 
disabilities of the cervical spine.  38 C.F.R. §§ 4.71a, DCs 
5290 (2002) and 5235-5243 (2008).  

The Board has reviewed the entire record and finds that the 
20 percent rating assigned by virtue of this decision for the 
claim for increased rating for cervical strain reflects the 
most disabling this disorder has been since up to a year 
prior to the May 8, 2002, date of receipt of claim for 
increase.  Thus, the Board concludes that staged ratings for 
this disorder are not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating above the 20 percent assigned for 
cervical strain is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


